Opinion filed May 22, 2008 











 








 




Opinion filed May 22, 2008 
 
 
 
 
 
 
                                                                        In The
                                                                              
    Eleventh
Court of Appeals
                                                                 ____________
 
                                                          No. 11-07-00289-CR
                                                    __________
 
                                 HOWARD MARTI PARRA, Appellant 
 
                                                             V.
 
                                         STATE
OF TEXAS, Appellee
 

 
                                         On
Appeal from the 385th District Court
 
                                                         Midland
County, Texas
 
                                                 Trial
Court Cause No. CR31405
 

 
                                             M E
M O R A N D U M    O P I N I O N
Howard
Marti Parra was convicted of possession of less than one gram of cocaine and
placed on community supervision.  He entered a plea of true at the hearing on
the State=s motion to
revoke.  Instead of revoking appellant=s
community supervision, the trial court entered a judgment modifying the terms
and conditions of his community supervision.  Appellant perfected this appeal. 
We dismiss.




The
State has filed in this court a motion to dismiss the appeal on the grounds
that a  judgment modifying the terms and conditions of community supervision is
not an appealable judgment.  We agree.  The modifications of the terms and
conditions of community supervision may be challenged on direct appeal after
community supervision has been revoked pursuant to Tex. Code Crim. Proc. Ann. art. 42.12, ' 23(b) (Vernon Supp. 2007)
or under the provisions of Tex. Code
Crim. Proc. Ann. art. 11.072 (Vernon 2005).  Davis v. State, 195
S.W.3d 708, 710 (Tex. Crim. App. 2006); Basaldua v. State, 558
S.W.2d 2, 5 (Tex. Crim. App. 1977).
The
motion is granted, and the appeal is dismissed for want of jurisdiction.
 
PER CURIAM
 
May 22, 2008                          
Do not publish. 
See Tex. R. App. P. 47.2(b).
Panel consists of:  Wright, C.J.,
McCall, J., and Strange, J.